DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reopen Prosecution – after Notice of Allowance
2.	Prosecution on the merits of this application is reopened on claims 4-7 considered unpatentable for the reasons indicated below.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter et al. ( Non-patent Document disclosed in the specification on page 1, line 35 to 37 by J. Peter, P. Radhakrishnan, V. P. N. Nampoori and M. Kailasnath, “Multimode laser emission from free-standing cylindrical microcavities,” J. Lumin., 149, 204-207 (2014) (herein referred as Peter))
Regarding claim 4, Peter discloses in figure 1 and specification:
4. A tubular laser light source (see, fig.1, hollow tube, pg.205 col.1, lines 5 to 6 “hollow cylindrical microcavities”) configured to oscillate laser light outwardly of a tube wall from an inside of the tube wall (see, fig1, DDHOF, lasing occurs within the tube wall and is emitted therefrom) based on light emitted from a fluorescent substance (see, pg.205 col.1 para.1,  rhodamine 6G dye is a fluorescent substance) or scattered by a scattering substance, wherein the tube wall is impregnable with a solution including a fine substance (see, pg.205 col.1 para.1 PMMA, same tube material used by Applicant, see spec. [0038] “PMMA” and therefore it is to be impregnated with the stated solution), and the tube wall, of a resin tube that is made of a light-transmitting resin material (see, pg.205 col.1 para.1 PMMA), is impregnated with a fine fluorescent substance that emits fluorescence (see, pg.205 col.1 para.1 rhodamine 6G dye doped within the PMMA, therefore is “impregnated” therein) or a fine scattering substance that scatters light together with the fluorescent substance as an oscillation material.

    PNG
    media_image1.png
    667
    882
    media_image1.png
    Greyscale

Regarding claim 5, Peter discloses in figure 1 and specification the tubular laser light source according to claim 4, wherein the tube wall is impregnated with a refractive index adjusting substance for adjusting a refractive index in the tube wall together with the oscillation material (see, pg 205, 2nd paragraph in 2.experimental, WGM frequencies in any cylindrical resonator are well approximated by matching an integral number of the resonator circumstance, i.e. m[Symbol font/0x6C]m  = [Symbol font/0x70]D neff   (1), here, m is an integer, [Symbol font/0x6C]m  is the free space wavelength,  neff is the effective refractive index of the resonator and D is the resonator diameter. The rhodamine G6 is inherently presented in a solution, the solution inherently changes the index.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peter above, and further in view of Nakamura et al. (Pub No. 20090003882). 
	Regarding claim 6, Peter discloses the limitations of claim 4 for the reasons above. Peter also discloses the rhodamine 6G dye, which is one of the organic EL(electroluminescence) materials.  
However, Peter is silent as to the limitation of “the tubular laser light source includes a voltage applier that applies a voltage for exciting the organic EL material to a portion between an inner surface and an outer surface of the resin tube”.
Nakamura et al.  discloses that  the light emitting elements using the organic EL material is configured to light selectively each light emitting element at a position very close to the photoconductor surface, and irradiates the light on the photoconductor (see, paragraph [0003]) and the organic EL material emits light by applying voltage between the lower electrode and the counter electrode (see, paragraph [0005]). Even though Nakamura et al.  does not disclose that “a voltage for exciting the organic EL material to a portion between an inner surface and an outer surface of the resin tube” as claimed, Nakamura et al. discloses how to apply the voltage to the organic EL material for irradiating the light.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the oscillation material is an organic EL material, and the tubular laser light source includes a voltage applier that applies a voltage for exciting the organic EL material to a portion between an inner surface and an outer surface of the resin tube” with the tubular laser light source  of Peter because it is an alternate means that allows for electrical pumping instead of optical pumping and this electrical pumping provides the simple configuration for the laser.

7.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peter above, and further in view of Luo et al. (Pub No. 20090201952). 
	Regarding claim 7, Peter discloses the limitations of claim 4 for the reasons above.
However, Peter is silent as to the limitation of “the resin tube is an acrylic acid tube”.
Luo et al. discloses that organic polymers such as poly(methyl methacrylate) (PMMA) and poly(acrylic acid) (PA) have been widely used as hosts for laser dyes (see, paragraph [0062], here, the art recognizes them as equivalent, see also, MPEP 2144.06).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the resin tube is an acrylic acid tube” with the tubular laser light source  of Peter because this provides means to make a tubular portion similar to PMMA.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828